The opinion of the court was delivered by
Dixon, J.
The question certified to this court by the Bergen Circuit is whether on the following facts the plaint-*382ills haw acquired a lien under the Mechanics’ Lien law (Pamph. L. 1898, p. 538, § 10) : The owner, Iierold, orally contracted with Hussa, the builder, to make certain alterations and repairs to the building, and Iiussa afterwards contracted in writing with the plaintiffs for part of the necessary labor and materials' Hussa’s debt therefor to the plaintiffs is the claim in suit.
The statute above mentioned gives a lien for a debt owing for work and materials used in repairing or altering a building only in case the debt was contracted by the owner, or by some other person with the consent of the owner in writing.
Evidently the debt now in suit is not within the statutory class. It was contracted not by the owner hut by Hussa, and the owner did not in writing consent to it.
The opposite decision in American Bride Co. v. Drinkhouse, 30 Vroom 462, was based on a statute (Gen. Stat., p. 2072) which did not require the written consent of the owner, and which was repealed July 4th, 1898. Pamph. L. 1898, p. 554, ¶ 6.
The Bergen Circuit is advised accordingly.